Case 3:20-cr-00019-JAJ-SBJ Document 35 Filed 08/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA
DAVENPORT DIVISION

UNITED STATES OF AMERICA, __)
vs. - 3:20-cr-19
JEFREN MORENO-GODOY, | ; |
NOTICE REGARDING ENTRY OF A PLEA OF GUILTY

In the event the Defendant decides at any time before trial to enter a plea of guilty,
a United States Magistrate Judge is authorized by L. Cr.-R. 11, with the consent of the
Defendant and the United States of America to conduct the proceedings required by Rule
11, Fed. R. Crim. P. incident to the plea. If, after conducting such proceedings, the United
States Magistrate Judge recommends that the plea of guilty be accepted, a pre-sentence
investigation and report will be ordered pursuant to Rule 32, Fed. R. Crim. P. The assigned
United States District Judge will then act on the United States Magistrate Judge’s Report
and Recommendation, and, if the plea of guilty is accepted, will adjudicate guilt, and the
District Judge will decide whether to accept or reject any associated plea agreement, and
will determine and impose sentence.

CONSENT

I hereby declare my intention to enter a pea of guilty in the above case, and I consent
to a United States Magistrate Judge conducting the proceedings required by Rule 11, Fed.
R. Crim. P., incident to the plea: I understand that if my plea of guilty is then accepted by
the District Judge, the District Judge will decide whether to accept or reject any plea
agreement J may have with the United States, and will adjudicate guilt and impose —
sentence.

Defendant x qo hen CNA EDL Go Woy Date_X GB St -2-©

Defendant’s Attorney Mhz i bb Aldi 4 Date ZB -17-ZOZO

On behalf of the United States of América, I hereby request and consent to a United
States Magistrate Judge conducting the proceedings required by Rule 11, Fed. R. Crim. P.,
incident to the above-listed Defendant entering a plea of guilty. ‘It is understood that if the
Defendant’s plea of guilty is then accepted by the District Judge the District Judge will
decide whether to accept or reject any plea agreement that may have been entered into, and
will adjudicate guilt and impose sentence thereafter.

By: ZO : Date: _ Ge y [20 pail

 

 

 

 
Case 3:20-cr-00019-JAJ-SBJ Document 35 Filed 08/24/20 Page 2 of 2

CERTIFICATION OF INTERPRETATION
The undersigned hereby certifies that he/she is fluent in the English
language and the Spanish language; and that he/she has truly and accurately
sight-translated the foregoing NOTICE REGARDING ENTRY OF A
PLEA OF GUILTY AND CONSENT TO PROCEED BEFORE A
MAGISTRATE JUDGE by phone to JEFREN MORENO GODOY,
providing a complete and accurate rendition in order to convey the true legal
equivalent of the entire document to the best of his/her knowledge and

ability.

Interpreter's Name (printed): be tog wl Ga heh er Mm
§} 14/20 | Abeaihigoon Ly asdhorm
Date Interpreter's Signatutre

16

 
